PER CURIAM:
Paul George Kratsas appeals the district court’s order denying his motion to correct judgment under Fed.R.Crim.P. 36. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Kratsas, No. 1:92-cr00208-DKC-1, 2011 WL 5210180 (D.Md. Nov. 1, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.